CIF34.19 Steg LAN

PCM/BKM; USAO 2018R00396 é at § YA i
are) Pig

IN THE UNITED STATES DISTRICE COURT
FOR THE DISTRICTOF ;MARYLAND

By
UNITED STATES OF AMERICA #1 PuTy
v. CRIMINAL NO, GLR-18-0466

KENNETH BLACK and
DARIUS FOSTER,

(Possession with the Intent to
Distribute Controlled Substances, 21
U.S.C. § 841(a); Discharging of a
Firearm by in Furtherance of a Drug
Trafficking Crime, 18 U.S.C.

§ 924(c)(1)(A); Felon in Possession of
Firearm and Ammunition, 18 U.S.C.
§ 922(¢g); Conspiracy to Possess a
Firearm in Furtherance of a Drug
Trafficking Crime, 18 U.S.C.

§ 924(o); Forfeiture, 18 U.S.C,

* § 924(d), 28 U.S.C. § 2461(c))

RERKERE

Defendants.

+ oF ee HB He He F HF HF Hy

SUPERSEDING INDICTMENT

COUNT ONE
(Possession with Intent to Distribute} —

The Grand Jury for the District of Maryland charges that:
On or about April 3, 2018, in the District of Maryland, the defendant,
KENNETH BLACK,
did knowingly and intentionally possess with intent to distribute a quantity of a mixture and
substance containing a detectable amount of amount marijuana, a Schedule I controlled
substance.

21 U.S.C. § 841 (a)(1)
COUNT TWO
(Discharging of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about April 3, 2018, in the District of Maryland, the defendant,
KENNETH BLACK,
did knowingly possess and discharge a firearm in furtherance of a drug trafficking crime for
which he may be prosecuted in a court of the United States, that is, possession with the intent to
distribute marijuana as charged in Count One of this Superseding Indictment, which is
incorporated by reference herein.

18 U.S.C. § 924(c)(1)(A)

uM
COUNT THREE
(Possession with Intent to Distribute)

The Grand Jury for the District of Maryland charges that:
On or about April 3, 2018, in the District of Maryland, the defendant,
DARIUS FOSTER,
did knowingly and intentionally possess with intent to distribute a quantity of a mixture and
substance containing a detectable amount of amount cocaine, a Schedule II controlled substance,
and a mixture and substance containing a detectable amount of heroin, a Schedule I controlled
substance.

21 U.S.C. § 841(a)(1)
COUNT FOUR
(Conspiracy to Possess a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
From on or about April 3, 2018, to May 2, 2018, in the District of Maryland, the
defendants,

KENNETH BLACK and
DARIUS FOSTER,

did conspire to possess firearms in furtherance of drug trafficking crimes for which they may be
prosecuted in a court of the United States, that is, possession with the intent to distribute
marijuana as charged in Count One of this Superseding Indictment, and possession with the
intent to distribute cocaine and heroin as charged in Count Three of this Superseding Indictment,
which are incorporated by reference herein.

18 U.S.C. § 924(0)
COUNT FIVE
(Possess with Intent to Distribute)

The Grand Jury for the District of Maryland charges that:
On or about May 2, 2018, in the District of Maryland, the defendant,
DARIUS FOSTER,
did knowingly and intentionally possess with intent to distribute a quantity of a mixture and
substance containing a detectable amount of amount cocaine, a Schedule II controlled substance,
and a mixture and substance containing a detectable amount of marijuana, a Schedule I
controlled substance.

21 U.S.C. § 841(a)(1)
COUNT SIX
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland further charges that:
On or about May 2, 2018, in the District of Maryland, the defendant,
DARIUS FOSTER,

did knowingly possess a firearm, that is, a Taurus PT809C 9mm semi-automatic pistol with
serial number TEY65522, in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, possession with the intent to distribute cocaine
and marijuana as charged in Count Five of this Superseding Indictment, which is incorporated by
reference herein.

18 U.S.C. § 924(c)(1)(A)
COUNT SEVEN
(Felon in Possession of Firearm)

The Grand J uty for the District of Maryland further charges that:
On or about May 2, 2018, in the District of Maryland, the defendant,
DARIUS FOSTER,
having been convicted of a crime punishable by imprisonment for a term exceeding one year, did
knowingly and unlawfully possess a firearm, to wit: a Taurus PT809C 9mm semi-automatic
pistol] with serial number TEY65522, and 18 rounds of 9mm ammunition, in and affecting
interstate commerce.

18 U.S.C. § 922(g)(1)
FORFEITURE

The Grand Jury for the District of Maryland further charges that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), as a
result of the defendants’ conviction under Counts Four, Six, and Seven of the Superseding
Indictment.

2. As a result of the offense alleged in Counts Four, Six, and Seven of this
Superseding Indictment, the defendants,

KENNETH BLACK and
DARIUS FOSTER,

shall forfeit to the United States the firearm involved in the commission of the offense, a Taurus
' PT809C 9mm semi-automatic pistol with serial number TEY65522 and 18 rounds of 9mm

ammunition.

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

 

Robert K. Hur
United States Attorney
A TRUE BILL: fo
"SIGNATURE REDACTED 3/e/19
ce ‘Foreperson . — Date”
